Citation Nr: 1544794	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-27 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for hepatitis C.

2.  Entitlement to an increased rating, in excess of 10 percent, for a left great toe fracture.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984 and from May 1985 to September 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

The Veteran testified at a July 2015 Board videoconference hearing; the hearing transcript has been associated with the record.  

The issue of entitlement to service connection for a scar, secondary to a left great toe fracture, has been raised by the record in a February 2010 VA authorized examination but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a TDIU prior to February 16, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period, hepatitis C is manifested by fatigue and malaise, but not anorexia, and the Veteran did not require dietary restriction or continuous medication for control of hepatitis C.  Hepatitis C did not result in incapacitating episodes having a total duration of at least two weeks during a 12-month period. 

2.  For the entire rating period, a service-connected left great toe fracture was manifested by symptoms which more nearly approximate a moderately severe injury of the left foot.

3.  For the entire rating period from February 16, 2011, the Veteran was not able to secure and follow substantially gainful or more than marginal employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.114, Diagnostic Codes 7354 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased 20 percent rating for a left great toe fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, for the rating period from February 16, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16(a) (2015).





(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued April 2010 and May 2010 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.

VA has also made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements and testimony, VA and private medical records, and VA examinations.  The Board finds, additionally, that Social Security Administration (SSA) medical records have been associated with the claims file.  While January 2015 and March 2015 SSA correspondence shows that SSA medical records were not on file for the Veteran, in later April 2015 and May 2015 correspondence, the Veteran's representative indicated that they submitted copies of medical records which they had submitted to the SSA, and the Board finds that such evidence has been associated with the record. 

The Board finds that February 2010 and April 2011 VA and VA authorized examinations of record are adequate for rating hepatitis C and the service-connected left great toe fracture because they were based on examination as well as symptomatology identified by the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  VA examinations also adequately address the Veteran's occupational impairment due to his service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The Board finds that the evidence of record does not establish distinct time periods where a service-connected left great toe fracture and hepatitis C resulted in different symptoms that would warrant different ratings.  The Board finds, instead, that the service-connected disabilities have not been shown to increase in severity to warrant a higher rating at any time during the appeal period.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


(CONTINUED ON NEXT PAGE)

Hepatitis C Rating Analysis

Hepatitis C (or non-A, non-B hepatitis), with serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection, is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  A 10 percent evaluation is assigned with evidence of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation is assigned with evidence of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned for hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.114. 

Diagnostic Code 7354, Note (1) directs that the rating specialist should evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae. Note (2) under defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  
38 C.F.R. § 4.114.   

For the entire rating period, hepatitis C is manifested by fatigue and malaise, but not anorexia, and the Veteran did not require dietary restriction or continuous medication for control of hepatitis C.  Hepatitis C did not result in incapacitating episodes having a total duration of at least two weeks during a 12-month period. 

A February 2010 VA authorized examination shows that the Veteran had no cirrhosis of the liver, and no history of liver cancer.  The Veteran reported symptoms of general weakness and illness daily, but not anorexia or weight loss.  Diagnostic testing shows that the Veteran's HCV screen was reactive, and he was positive for hepatitis C.  The Veteran reported fatigue secondary to hepatitis C.  

An April 2011 VA examination shows that the Veteran had no history of liver cirrhosis or malignancy, and his liver enzymes had been stable.  The examiner indicated that the last VA laboratory results in March 2011 showed normal liver enzymes.  An April 2010 CT of the abdomen indicated a normal liver, spleen, and pancreas.  The Veteran denied anorexia or abnormal weight loss.  He reported intermittent weight gain with weight fluctuating between 192 and 198 pounds over the last year or two.  He reported that his only daily symptom from hepatitis C was a generalized feeling of fatigue.  The VA examiner indicated hepatitis C had not been active since the February 2010 VA authorized examination, was stable, and that the Veteran was asymptomatic.  Additionally, the VA examiner opined that hepatitis C would cause no impact on physical or sedentary employment.

The Board finds that an evaluation in excess of 10 percent for hepatitis C is not warranted.  Although VA examinations show that the Veteran had symptoms of fatigue and malaise related to hepatitis C, the Board finds that such symptomatology is considered by the Veteran's currently assigned 10 percent rating under Diagnostic Code 7354.  The Veteran did not have evidence of anorexia, and did not need dietary restriction or continuous medication for control of hepatitis C.  VA treatment records dated from 2010 to present do not otherwise reflect current treatment for hepatitis C.  During a July 2015 Board hearing, the Veteran testified that he was not receiving interferon treatment or other medications for treatment of hepatitis C, and indicated that liver function tests were not clinically significant such that they required any additional treatment.  The evidence of record does not reflect incapacitating episodes having a total duration of at least two weeks during any 12-month period due to hepatitis C.  No periods of incapacitation were shown by VA treatment records, and the April 2011 VA examination shows that hepatitis C was not active.  

The Board finds, that although the Veteran reported daily fatigue and malaise, absent evidence of dietary restriction or continuous medication for the treatment of hepatitis C, or incapacitating episodes (requiring bed rest and treatment by a physician) having a total duration of at least two weeks during a 12-month period, that the Veteran's hepatitis C and associated symptoms do not approximate the criteria for a higher 20 percent rating under Diagnostic Code 7354.  See 
38 C.F.R. § 4.114.  Because the preponderance of the evidence is against the appeal for an increased rating in excess of 10 percent for hepatitis C, the appeal is denied, and the benefit of the doubt doctrine is not for application.   

Left Great Toe Fracture Rating Analysis

Diagnostic Code 5284 provides ratings for other foot injuries.  Moderate foot injuries are rated 10 percent disabling; moderately severe foot injuries are rated 20 percent disabling; and severe foot injuries are rated 30 percent disabling.   Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

After a review of all the evidence, lay and medical, the Board finds, resolving reasonable doubt in the Veteran's favor, a left great toe fracture was manifested by symptoms which more nearly approximate a rating based on a moderately severe injury of the left foot.  

A February 2010 VA authorized examination reflects symptoms of pain and weakness related to a left great toe fracture.  The Veteran used shoe inserts which were stated to be mildly effective.  He had a history of surgery in 1986 which involved shortening of the toe.  The Veteran reported being able to stand and walk from 15 to 30 minutes.  He had painful motion and tenderness on examination.  Gait was normal and there was no evidence of abnormal weight bearing on examination.  There was no hammertoe, high arch, claw foot, flat foot, or hallux valgus.  X-rays showed an old healed fracture deformity and the distal phalanx of the great toe and a tiny calcaneal spur.  The abnormality was described as moderate.   

An April 2011 VA examination shows that the Veteran reported pain at the end of the left great toe, the severity of which varied between a level of 4/10 and 6/10. There had been no reinjury of the toe and no surgical intervention or hospitalization since the last rating examination in February 2010.  He had no diagnosed inflammatory arthritis or neoplasms.  His pain is worsened by walking 50 yards or standing for more than 10 minutes.  The Veteran used ibuprofen for pain.  He had orthotic inserts for the bone spurs in his heel, but stated they did not help with the toe pain.  He did not use a cane for ambulation.  The Veteran reported that his left great toe disability slowed him down for weight bearing activities.  The VA examiner indicated that his disability would not have an impact on sedentary employment, but would prevent the Veteran from securing or maintaining substantially gainful employment in any position that required strenuous physical exertion with prolonged weight bearing, climbing ladders, lifting or carrying heavy items, loading or unloading merchandise

On physical examination, the left great toe had a visible soft tissue defect on the lateral surface related to previous trauma with a well-healed surgical scar.  There was no redness, increased warmth or effusion of the left great toe.  The toenail had a traumatic deformity with thickening and mild discoloration and was partially absent
due to the trauma.  The distal half of the nail plate was absent.  The proximal half was dystrophic and curved upward from the nail bed.  There was tenderness of the entire distal phalanx of the left great toe, but no hypoesthesia.  The Veteran had a normal arch in the foot without edema.  He had slightly limited active motion of the left great toe at the (metatarsophalangeal) MTP joint with dorsiflexion limited to 5 degrees and plantar flexion limited to 10 degrees.  At the (interphalangeal) IP joint of the left great toe dorsiflexion was 0 degrees and plantar flexion was 5 degrees.  For comparison, the right great toe range of motion at the MTP joint showed plantar flexion to 45 degrees and dorsiflexion (extension) to 60 degrees.  The IP motion of the right great toe was normal with flexion to 90 degrees, extension 0 degrees.  There was no pain with manipulation of the forefoot.  There was no hammertoe, hallux valgus, bunion or claw foot deformities, and no abnormal callus or ulcer formation on the sole of the left foot.  The Veteran's resting stance was normal, but when walking he lacked some of the push-off from the left great toe, which caused a slight gait irregularity, which appeared to be a very minimal limp.  There was no abnormality of wear on the soles of his tennis shoes.  There was no evidence of further limitation of motion due to pain, weakness, stiffness, or fatigability on repetitive testing.

During a July 2015 Board hearing, the Veteran described symptoms of foot pain, and indicated that he could not put his full weight on the left foot.  At the time of the hearing, the Veteran used a walker.  

The Board finds that a left great toe fracture has been manifested by symptoms of chronic pain, gait disturbance, compromised weight bearing, and limitations of motion in the MTP and IP joints, and x-ray evidence of deformity and the distal phalanx of the great toe with shortening of the toe, and visible soft tissue defect.  The Veteran used orthotic shoe inserts and a walker.  With consideration of the Veteran's functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness and limitations standing and walking due to pain, the Board finds that the Veteran's disability more nearly approximates a rating based on a moderately severe injury to the left foot.  See 38 C.F.R. § 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that for the entire rating period, a 20 percent rating is warranted for residuals of a left great toe fracture under Diagnostic Code 5284.  

The Board finds that the criteria for the next higher 30 percent rating based on a severe foot injury have not been met or more nearly approximated at any time during the appeal period.  A February 2010 VA authorized examination indicates that abnormality in the left foot was moderate in degree.  The Board finds that the Veteran's left great toe fracture has not shown symptoms equivalent to a severe degree of foot disability at any time during the appeal period.  Specifically, he had active range of motion in the left foot and toe, the Veteran was able to walk for more than 50 yards and stand for more than 10 minutes, and VA treatment records do not reflect any continued treatment related to the left foot disability.  Accordingly, the Board finds that residuals of the right great toe fracture do not more nearly approximate a rating based on a severe foot injury at any time to warrant a 30 percent rating under Diagnostic Code 5284.  

The Veteran is not entitled to a higher evaluation for a left great toe fracture under other provisions of the rating schedule.  February 2010 and April 2011 VA examinations show that there was no flat foot, claw foot, hallux valgus, or hammer toe, and there was no malunion of tarsal or metarsal bones to warrant a separate rating under Diagnostic Codes 5267-5283, and a finding of bilateral weak foot was not otherwise indicated by the record.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5267-5283 (2015).  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected hepatitis C and left great toe fracture.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by hepatitis C and a left great toe fracture are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, or incapacitating episodes for hepatitis C, and based the severity of injury to the foot (moderate, moderately severe, severe) which recognizes functional limitations due to pain, painful motion, swelling, weakness, fatigability, and other factors.  In this case, the Board finds that hepatitis C is stable and results in symptoms of fatigue and malaise without the need for additional treatment to include dietary restriction or continuous medication, and does not result in any incapacitating episodes.  The Board finds that the Veteran's pain symptoms, gait disturbance, and associated limitations to standing and walking are contemplated by his moderately severe foot disability under the schedular rating criteria, and higher ratings are available under the applicable rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155 (2015).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. 
§§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

For the rating period from February 16, 2011, the Veteran was service-connected for PTSD, rated 50 percent disabling; asthma, reactive airway disease, and chronic bronchitis, rated 30 percent disabling; fibromyalgia, rated 20 percent disabling; and for a dislocated left shoulder, hepatitis C, and a left great toe fracture, each rated at 10 percent.  The Veteran had a combined 80 percent rating from February 26, 2011.  The Board finds that for the rating period from February 16, 2011, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Prior to February 16, 2011, the Veteran did not have at least one disability ratable at 40 percent or more to meet the threshold criteria for a TDIU under the provisions of 
38 C.F.R. § 4.16(a).  The appeal for a TDIU prior to February 16, 2011 has, therefore, been remanded to the AOJ for consideration under 38 C.F.R. §4.16(b). 

The next step is to determine whether, the Veteran was unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  After a review of all the evidence, lay and medical, the Board finds that for the entire appeal period from February 16, 2011, the Veteran was unable to secure and follow gainful or more than marginal employment due to service-connected disabilities.

In a January 2010 and February 2010 formal applications for a TDIU, VA Form 21-8940, the Veteran indicated that he last worked part time as a cashier at a gas station for one month from December 1999 to January 2010.  Prior to that, the Veteran held full time positions in door sales and as a door inspector from 1996 to 1997.  The Veteran also identified participation in VA Vocational rehabilitations programs in 2000, 2007, and 2008, all of which he was not able to not complete.  The Veteran contends he is unemployable due to his service-connected disabilities, to include PTSD and fibromyalgia.  

In July 2015 hearing testimony, the Veteran described the impact of his psychiatric and physical symptoms due to service-connected disability on his ability to sustain employment.  These symptoms included poor sleep, anxiety, panic attacks, poor concentration, poor memory, chronic fatigue due to hepatitis, chronic pain due to fibromyalgia, difficulty with physical activity and allergic attacks due to asthma, difficulty with reaching overhead due to the left shoulder disability, and difficulty with weight bearing due the his left great toe fracture.  Lay evidence and testimony provided by the Veteran's wife indicated that the Veteran was not able to perform tasks around the house without direction and assistance, and she identified significant functional limitations due to the Veteran's psychiatric symptoms.   

An October 2009 opinion provided by the Veteran's VA psychiatrist during the course of mental health treatment indicates that the Veteran was not able to maintain gainful employment due to PTSD symptoms. 

An April 2011 VA examiner indicated that the Veteran's PTSD and other mental disorders impacted his ability to work, citing a history of several job changes and periods of unemployment since service.  The Veteran had not attempted to work since 2007, and the VA examiner opined, based on the Veteran's work history and failed attempts at vocational rehabilitation and technical training, that it appeared that the Veteran was not capable of sustaining employment at this time.  An April 2011 VA general medical examination shows that service-connected asthma, reactive airway disease, and bronchitis, dislocation of the left shoulder, and left great toe disability essentially prevented the Veteran from performing any occupation that required physical exertion.  The Veteran additionally had chronic pain related to fibromyalgia. 

June 2011 VA examination identified psychiatric diagnoses of PTSD, secondary major depressive disorder, and a nonservice-connected personality disorder.  With regard to these diagnoses, the VA examiner stated that she could not speculate the extent to which the deficits are ascribed to each diagnosis without resorting to speculation.  Accordingly, when considering the effects of the Veteran's service-connected acquired psychiatric disorder, where it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms have been attributed to the service-connected psychiatric disability.  See 38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181 (1998).  The June 2011 VA examiner opined that the Veteran's functional impairment due to his psychiatric symptoms would make it difficult for him to sustain employment or positive social relationships; however, he could likely perform structured and routine oriented tasks if placed in a low stress environment with minimal social interaction.  The Board notes, however, that employment in such a sheltered work environment, as described by the June 2011 VA examiner, may be considered only marginal in degree.  See 38 C.F.R. § 4.16(a) (2015) (Marginal employment shall not be considered substantially gainful employment, and includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.).

The Board finds, based on the evidence of record, to include the October 2009 VA psychiatrist's opinion, April 2011 VA opinions addressing both PTSD and the Veteran's service-connected physical disabilities, and the June 2011 VA examiner's opinion indicating that the Veteran could only work in relatively isolated situations,  that with consideration of the combination of the Veteran's service-connected psychiatric and physical disabilities, the weight of the evidence shows that the Veteran is unable to secure or follow substantially gainful, or more than marginal employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.


ORDER

An increased disability rating in excess of 10 percent for hepatitis C is denied. 

For the entire rating period, and increased 20 percent rating, but no more, is granted for a left great toe fracture. 

For the rating period from February 16, 2011, a TDIU is granted.


REMAND

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16(a). 

Prior to February 16, 2011, the Veteran's combined rating does not meet the schedular percentage standards of section 4.16(a).  Prior to February 16, 2011, the Veteran was in receipt of a combined 70 percent rating, but did not have at least one disability is ratable at 40 percent or more.  A December 2011 rating decision indicates that presumptive service connection was granted for fibromyalgia under 38 C.F.R. § 3.317, based on the Veteran's Gulf War service.  Service connection for fibromyalgia was not granted as secondary to PTSD; therefore, the Board finds that these disabilities did not result from a common etiology.  Thus, the claim for a total rating may be considered only under the provisions of section 4.16(b). 

Evidence of record, nonetheless, indicates that both prior to and from February 16, 2011, the Veteran was not able to secure and follow substantially gainful or more than marginal employment due to service-connected disabilities.  Accordingly, the 
Board finds that referral of the case to the Chief Benefits Director of VA's Compensation Service for initial consideration of a TDIU under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the Chief Benefits Director of VA's Compensation Service for consideration of a TDIU prior to February 16, 2011 under 38 C.F.R. 
§ 4.16(b).

2.  Thereafter, the AOJ should readjudicate the issue of entitlement to a TDIU prior to February 16, 2011 based on the evidence of record.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


